Exhibit 10.16

 

 

JOHN DEERE

 

 

SENIOR SUPPLEMENTARY PENSION BENEFIT PLAN

 

 

AS AMENDED AND RESTATED EFFECTIVE: 1 NOVEMBER 1992

 

AMENDED MAY 1993 - EFFECTIVE 1 JULY 1993

 

AMENDED 8 DECEMBER 1993 - EFFECTIVE 1 JULY 1993

 

AMENDED 7 DECEMBER 1994

 

AMENDED MAY 1995 - EFFECTIVE 1 JANUARY 1995

 

AMENDED 4 DECEMBER 1996 - EFFECTIVE 1 JANUARY 1997

 

AMENDED 26 MAY 1999 – EFFECTIVE 26 MAY 1999

 

AMENDED 19 JULY 1999 – EFFECTIVE 1 JULY 1999

 

AMENDED 12 JANUARY 2000 - EFFECTIVE 1 JANUARY 2000

 

AMENDED 31 JULY 2000 -EFFECTIVE 1 JANUARY 2000

 

AMENDED: 29 JANUARY 2002 - EFFECTIVE: 1 JANUARY 2002

 

AMENDED: 1 DECEMBER 2005 – EFFECTIVE: 1 JANUARY 2005

 

AMENDED: 13 December 2007 – EFFECTIVE: 1 January 2007

 

AMENDED: 29 October 2008 – EFFECTIVE: 1 November 2008

 

AMENDED: 30 June 2009 – EFFECTIVE: 1 July 2009

 

AMENDED: March 2011 – EFFECTIVE: April 2011

 

AMENDED: December 2011 – EFFECTIVE: 1 October 2011

 

AMENDED: 15 October 2014 – EFFECTIVE 1 November 2014

 

i

Revised July 2014

--------------------------------------------------------------------------------


 

JOHN DEERE

SENIOR SUPPLEMENTARY PENSION BENEFIT PLAN

 

TABLE OF CONTENTS

 

Article

 

Page

 

 

 

I.                                        ESTABLISHMENT, PURPOSE AND
CONSTRUCTION

 

 

 

1.1                          Establishment

1

1.2                          Purpose

1

1.3                          Effective Date and Plan Year

1

1.4                          Application of Plan

2

1.5                          Construction

2

 

 

 

 

 

 

II. PARTICIPATION

 

 

 

 

2.1                          Eligibility to Participate

3

2.2                          Effect of Transfer

3

 

 

 

 

 

 

III.                                SUPPLEMENTARY BENEFITS

 

 

 

 

3.1                          Eligibility for Benefit

4

3.2                          Amount of Benefit

4

3.3                          Form of Payment and Commencement Date

5

3.4                          Death Prior to Receipt of Lump Sum

6

3.5                          Qualified Domestic Relations Order

6

 

 

 

 

 

 

IV.                             ADMINISTRATION OF PLAN

 

 

 

 

4.1                          Administration

7

4.2                          Amendment, Modification or Termination

7

 

 

 

 

 

 

V.                                 MISCELLANEOUS

 

 

 

 

5.1                          Employment Rights

9

5.2                          Applicable Law

9

5.3                          Non-Alienation

9

5.4                          Withholding of Taxes

9

5.5                          Funding and Rights Against Assets

9

 

ii

Revised July 2014

--------------------------------------------------------------------------------


 

5.6                          Effect on Other Benefit Plans

9

 

 

 

 

 

 

APPENDIX A

 

Article A-1 APPLICATION; PAYMENT OF PLAN BENEFIT AFTER 2006

 

 

A-1.1  Application of this Article

10

 

A-1.2  Retirement During Calendar Year 2007 or Later

10

 

A-1.3  Termination During Calendar Year 2005 or Later

10

 

A-1.4  Termination Prior to 1 January 2005

10

 

A-1.5  One-Time Lump Sum.

10

Article A-2 DEATH and DISABILITY BENEFITS

 

 

A-2.1  Application of Article A-2

12

 

A-2.2  No Additional Rights Because of Death

12

 

A-2.3  Rules Based on Timing of Death

12

 

A-2.4  Separation from Service Due to Disability

14

 

A-2.5  Return to Work Following Disability

14

 

 

 

 

 

 

APPENDIX B

 

Article B-1 MISCELLANEOUS PROVISIONS

 

 

B-1.1  Application of this Article

16

 

B-1.2  Impact of Vacation

16

 

B-1.3  Impact of Leave of Absence and Special Paid Leave of Absence

16

 

B-1.4  No Acceleration or Delay

17

 

B-1.5  Interpretation Consistent with Section 409A Compliance

17

Article B-2 AMENDMENT AND TERMINATION

 

 

B-2.1  Amendment and Termination

18

 

B-2.2  Plan Benefit in the Event of Termination

18

Article B-3 DEFINITIONS

 

 

B-3.1  Section References

19

 

B-3.2  Terms Defined

19

 

iii

Revised July 2014

--------------------------------------------------------------------------------


 

JOHN DEERE SENIOR SUPPLEMENTARY

PENSION BENEFIT PLAN

 

 

Article I. Establishment, Purpose and Construction

 

 

1.1     Establishment. Effective 1 November 1985, Deere & Company established
the John Deere Supplementary Pension Benefit Plan (the “Former Plan”) for the
benefit of the salaried employees on its United States payroll and the salaried
employees of its United States subsidiaries or affiliates that chose to adopt
the John Deere Pension Plan for Salaried Employees (“Salaried Pension Plan”).
Deere & Company and its United States subsidiaries and affiliates that have
adopted the Salaried Pension Plan (jointly the “Company”) are also deemed to
have adopted the Former Plan. The Company amended and restated the Former Plan,
and divided it into two separate plans, effective 1 November 1992. This John
Deere Senior Supplementary Pension Benefit Plan (the “Plan”) is one of the two
plans which replaced the Former Plan. Effective as of 1 January 2007, the Plan
is amended pursuant to Section 409A of the Code, as set forth in Appendices A
and B, which form part of the Plan. Amendments to the Plan adopted in 2006 and
2007 are intended to align Plan provisions with prior operational changes and
avoid the imposition or any Participant of taxes and interest pursuant to
Section 409A of the Code.

 

1.2     Purpose. The Company maintains a defined benefit pension plan, known as
the Salaried Pension Plan, which is intended to be a qualified defined benefit
pension plan which meets the requirements of Section 401(a) of the Internal
Revenue Code of 1986 (“Code”). Section 401(a)(17) of the Code limits the amount
of compensation paid to a participant in a qualified defined benefit pension
plan which may be taken into account in determining benefits under such a plan.
Section 415 of the Code limits the benefit which may be paid under a qualified
defined benefit pension plan. This Plan is intended to provide benefits which,
when combined with the benefit actually payable under the Salaried Pension Plan,
are reasonably comparable to the benefits which participants in the Salaried
Pension Plan would have received under such plan if there were no limitations
imposed by Sections 401(a)(17) and 415 of the Code. This Plan is intended to
qualify as an unfunded deferred compensation plan for a select group of
management or highly compensated employees, within the meaning of Sections
201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act
of 1974 (“ERISA”).

 

1.3     Effective Date and Plan Year. This Plan shall be effective 1
November 1992. Participants in the Former Plan who were receiving benefits under
the Former Plan as of 31 October 1992, and who are eligible employees as defined
in Section 2.1 below, shall receive the same benefit payments under this Plan as
they were receiving under the Former Plan as of 31 October 1992. Participants

 

1

Revised July 2014

--------------------------------------------------------------------------------


 

in the Former Plan who were not receiving benefits as of 31 October 1992, and
who are eligible employees as defined in Section 2.1 below, shall have no
further rights under the Former Plan, but shall be entitled to benefits, if any,
only under the terms of this Plan. The Plan Year shall be the twelve-month
period beginning on 1 November of each year and ending on 31 October of the
following year.

 

1.4     Application of Plan. The terms of this Plan are applicable only to
eligible employees of the Company as described in Section 2.1 below who
(i) become eligible to receive benefit payments hereunder on or after 1
November 1992 or (ii) were receiving benefit payments under the Former Plan as
of 31 October 1992.

 

Notwithstanding any provision of this Plan to the contrary, the provisions of
Appendices A and B shall apply to payment of benefits on or after 31
December 2006 and such appendices shall supersede the other provisions of the
Plan to the extent necessary to eliminate inconsistencies between such
Appendices and such other provisions of the Plan.

 

1.5     Construction. Unless the context clearly indicates otherwise or unless
specifically defined herein, all operative terms used in this Plan shall have
the meanings specified in the Salaried Pension Plan and words in the masculine
gender shall be deemed to include the feminine and neuter genders and the
singular shall be deemed to include the plural and vice versa.

 

2

Revised July 2014

--------------------------------------------------------------------------------


 

Article II. Participation

 

2.1     Eligibility to Participate. Any employee participating in the Salaried
Pension Plan (or a surviving spouse of such employee) whose retirement benefit
upon termination from employment or death under such plan is reduced by
application of Article I, Section 14, of the Salaried Pension Plan (or any other
provision of the Salaried Pension Plan which limits benefits under the plan as
required by Section 415 of the Code) or the limitation on the amount of annual
compensation used for determining benefits under the Salaried Pension Plan
contained in Article III, Section 2, Paragraph C or Section 2.1, Paragraph B of
such plan (or any other provision which limits compensation used in determining
benefits under the Salaried Pension Plan as required by Section 401(a)(17) of
the Code) shall be eligible to participate in this Plan if the compensation used
in any year to calculate the employee’s benefit under the Salaried Pension Plan
is equal to or greater than the maximum amount of compensation which can be
taken into account under Section 401(a)(17) of the Code for purposes of
determining such employee’s benefit under the Salaried Pension Plan.

 

2.2     Effect of Transfer. An employee who is a participant in this Plan and
who ceases to be an eligible employee as described in Section 2.1 above shall
cease to be a participant in this Plan upon such employee ceasing to be an
eligible employee and shall thereafter be eligible to participate in the John
Deere ERISA Supplementary Pension Benefit Plan, provided that such employee
continues as a salaried employee on the United States payroll of the Company.

 

3

Revised July 2014

--------------------------------------------------------------------------------


 

Article III. Supplementary Benefits

 

 

3.1

Eligibility for Benefit. An eligible employee shall be entitled to a benefit
under this Plan in the event that such eligible employee’s employment with the
Company terminates by reason of death or retirement, including deferred vested
retirement, under the terms of the Salaried Pension Plan.

 

 

3.2

Amount of Benefit. The amount of the supplementary benefit payable under this
Plan shall be the amount by which (A) exceeds (B) where:

 

 

 

(A)

equals the amount of an employee’s monthly pension benefit or survivor benefit
payable under the terms of the Salaried Pension Plan as in effect on the date of
the employee’s termination, retirement or death, but determined without regard
to any limitation on such benefit imposed in order to comply with the limitation
on benefits contained in Sections 401(a)(17) or 415 of the Code and based on the
employee’s total salary from the Company before the effect of any salary
deferral or reduction resulting from an election by the employee under any
Company sponsored plan or program; but excluding any matching and/or growth
factor Company contributions and/or flexible credits provided by the Company
under any such plan or program; and

 

 

 

 

(B)

equals such employee’s actual monthly pension benefit or survivor benefit
payable under the Salaried Pension Plan as in effect on the date of such
employee’s termination, retirement or death.

 

The determinations of the amount of (A) and (B) above shall be made using a
straight life annuity form.

 

Notwithstanding the foregoing, for an employee hired, rehired, transferred to
participation status under this Plan, except employees returning from permanent
total disability, on or after 1 November 2014, the amount of the supplementary
benefit payable under this Plan with respect to service subsequent to such hire,
rehire, or transfer date shall be equal to the balance of such employee’s
Nonqualified Cash Balance Account, determined pursuant to Appendix A.

 

In addition, effective 1 January 2007, an eligible employee pursuant to
Section 3.1 above shall become entitled to the monthly retirement benefit
described in this Section 3.2 upon his or her Separation from Service (as
defined in Article B-3 of Appendix B); provided, however, that Section B-1.2, if
applicable, shall apply in calculating the amount of the Participant’s benefit
under the Plan, and the time and form of payment shall be determined in
accordance with Appendix A.

 

For Employees of Affiliates or Subsidiaries who adopt the Salaried Pension Plan
on or after 1 November 2014, the amount of the supplementary benefit payable

 

4

Revised July 2014

--------------------------------------------------------------------------------


 

under this Plan with respect to service subsequent to such adoption shall be
equal to the balance of such employee’s Nonqualified Cash Balance Account,
determined pursuant to Appendix A.

 

 

3.3

Form of Payment and Commencement Date. Except as set forth on Appendix A, the
supplementary benefit payable under this Plan shall be payable in the same
manner and form as the benefit paid to or with respect to an employee under the
Salaried Pension Plan and shall automatically commence on or about the same date
as payments under the Salaried Pension Plan and shall continue as long as
benefits are payable under the Salaried Pension Plan.

 

Alternatively, the participant may elect to receive a lump sum payment for all
or a portion (in 10% increments from 10% to 90%) of the Retirement benefits
payable under this Plan including the 55% joint and survivor annuity with a flat
11% load, adjusted for service accrued through 30 June 1993, or 31 December 1993
in the case of the employees of John Deere Credit Company, John Deere Health
Care, Inc., or John Deere Insurance Group. Written notice of the participant’s
election to receive a lump sum payment shall be irrevocable, and must be
received by the Company within the twelve (12) months prior to payment, but in
no event subsequent to the participant’s date of retirement. The lump sum
payment shall be made to participant twelve (12) months after receipt of notice
by the Company but in no event prior to the participant’s retirement.

 

Effective beginning 1 January 2002 and thereafter, the lump sum will be
calculated using an interest rate assumption equal to the average yield in
September of the preceding Plan Year on 30-year Treasury Constant Maturities (as
published in October by the Internal Revenue Service) and the mortality table
shall be based upon a fixed blend of 50% male mortality rates and 50% female
mortality rates from the Group Annuity Reserving Table (“GAR”), as set forth in
Revenue Ruling 2001- 62, in effect at the beginning of the plan year in which
payment is made. The age used in the calculation will be the age of the
Participant.

 

Effective beginning 1 November 2008 and thereafter, the lump sum will be
calculated based upon an interest rate assumption equal to the average yield in
September of the preceding Plan Year on 30-year Treasury Constant Maturities (as
published in October by the Internal Revenue Service) and the mortality table
shall be based upon such mortality table as may be prescribed by the IRS
pursuant to Code section 417(e)(3), and which the IRS shall publish from time to
time. Effective 1 November 2008 and, until modified, such mortality table will
be the table published in Revenue Ruling 2007-67. Effective beginning 1
November 2008, in no event will the lump sum paid be less than the present value
determined by using the “applicable interest rate” and the “applicable mortality
table” with such terms having the meaning provided under Section 417(e) of the
Code, as in effect from time to time. The age used in the calculation will be
the age of the Participant.

 

5

Revised July 2014

--------------------------------------------------------------------------------


 

3.4                Death Prior to Receipt of Lump Sum

 

If an active Participant or a Participant on Permanent and Total Disability dies
after receipt of notice by the Company pursuant to Section 3.3 of Participant’s
irrevocable election to receive a lump sum payment, but before the expiration of
twelve (12) months after receipt by the Company of such election, a surviving
spouse of the Participant who is eligible for a survivor benefit under the
Salaried Pension Plan will receive a lump sum survivor’s benefit under this
Plan. The 55% surviving spouse lump sum benefit will be payable no earlier than
twelve (12) months following receipt of notice by the Company of the deceased
Participant’s irrevocable election but not before the first day of the month
following eligibility for a surviving spouse benefit under the Salaried Pension
Plan.

 

If a retired Participant or a Participant on Permanent and Total Disability
subsequently retires under Normal Retirement and dies after receipt of notice by
the Company pursuant to Section 3.3 election to receive a lump sum payment, but
before the expiration of twelve (12) months after receipt by the Company of such
election, a surviving spouse of the Participant who is eligible for a survivor
benefit under the Salaried Pension Plan will receive the Participant’s full lump
sum benefit under Section 3.3 of this Plan. In the event the retired Participant
is unmarried at the date of death or the surviving spouse of the deceased
Participant is not eligible for survivor benefits under the Salaried Pension
Plan, the Participant’s full lump sum benefit will be paid to the deceased
Participant’s estate. The lump sum benefit will be payable no earlier than
twelve (12) months following receipt of notice by the Company of the deceased
Participant’s irrevocable election.

 

3.5                Qualified Domestic Relations Order

 

Distribution is prohibited under the Plan prior to the Participant’s retirement
and, in the event of a Qualified Domestic Relations Order, the Alternate Payee
must take distribution as a single lump sum payment within 180 days following
the Participant’s retirement under the Plan.

 

6

Revised July 2014

--------------------------------------------------------------------------------


 

Article IV. Administration of Plan

 

 

4.1     Administration. This Plan shall be administered by the Company (the
“Administrator”). The Administrator shall have the power to construe and
interpret this Plan, decide all questions of eligibility and determine the
amount, manner and time of payment of any benefits hereunder. All determinations
of the Administrator shall be final, binding and conclusive on all persons.

 

4.2     Amendment, Modification or Termination. The Board of Directors of the
Company, or, the Pension Plan Oversight Committee of the Board may at any time
amend or modify this Plan in their sole discretion, In addition, the Deere &
Company Management Compensation Committee (“Compensation Committee”) shall have
the authority to approve all amendments or modifications that:

 

a.        in the Compensation Committee’s judgment are procedural, technical or
administrative, but do not result in changes in the control and management of
the Plan assets; or

 

b.        in the Compensation Committee’s judgment are necessary or advisable to
comply with any changes in the laws or regulations applicable to the Plan; or

 

c.         in the Compensation Committee’s judgment are necessary or advisable
to implement provisions conforming to a collective bargaining agreement which
has been approved by the Board of Directors; or

 

d.        in the Compensation Committee’s judgment will not result in changes to
benefit levels exceeding $5 million dollars per amendment or modification during
the first full fiscal year that such changes are effective for the Plan; or

 

e.        are the subject of a specific delegation of authority from the Board
of Directors.

 

Provided, however, that this Plan shall not be amended or modified so as to
reduce or diminish the benefit then currently being paid to any employee or
surviving spouse of any former employee without such person’s consent. The power
to terminate this Plan shall be reserved to the Board of Directors of Deere &
Company. The procedure for amendment or modification of the Plan by either the
Board of Directors, or, to the extent so authorized, the Pension Plan Oversight
Committee, as the case may be, shall consist of: the lawful adoption of a
written amendment or modification to the Plan by majority vote at a validly held
meeting or by unanimous written consent, followed by the filing of such duly
adopted amendment or modification by the Secretary with the official records of
the Company. If a subsidiary or affiliate of Deere & Company that has adopted

 

7

Revised July 2014

--------------------------------------------------------------------------------


 

this Plan ceases to be a subsidiary or affiliate, the participation in this Plan
by the employees of such subsidiary or affiliate shall terminate, and no
employees of such former affiliate or subsidiary shall accrue or be entitled to
a benefit under this Plan on and after the date such company ceases to be a
subsidiary or affiliate of Deere & Company (other than former employees who were
receiving benefit payments as of such date).

 

8

Revised July 2014

--------------------------------------------------------------------------------


 

ARTICLE V. Miscellaneous

 

5.1                          Employment Rights. Nothing under this Plan shall be
construed to give any employee the right to continue in employment with the
Company or to any benefits not specifically provided herein.

 

5.2                          Applicable Law. This Plan, to the extent it is not
exempt therefrom, shall be governed and construed in accordance with the
applicable provisions of ERISA. To the extent not governed by ERISA, this Plan
shall be governed and construed in accordance with the laws of the State of
Illinois, exclusive of conflict laws.

 

5.3                          Non-Alienation. Except as provided in Article VIII,
Section 8 of the John Deere Pension Plan for Salaried Employees, no right or
benefit under this Plan shall be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be null and
void. No right or benefit under this Plan shall in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the person entitled to
such benefits except for such claims as may be made by the Company.

 

5.4                          Withholding of Taxes. The Company, or its designee,
may withhold from any amounts credited to or from any payment of benefits under
this Plan any income, employment or other taxes required to be withheld,
including any taxes for which the Company or its designee may be liable with
respect to the payment of such benefits.

 

5.5                          Funding and Rights Against Assets. The Company
shall make all payments due under this Plan in cash from its general assets and
benefits payable under this Plan shall not be funded through the use of a trust,
insurance contracts or otherwise. All expenses of administering this Plan shall
also be borne by the Company. Neither participating employees, nor their
surviving spouses, shall have any interest whatsoever in any specific assets of
the Company on account of any benefits payable under this Plan and their rights
to receive such benefits shall be no greater than the rights of any other
unsecured creditor of the Company.

 

5.6                          Effect on Other Benefit Plans. Amounts credited or
payable under this Plan shall not be considered compensation for purposes of any
qualified retirement plan maintained by the Company. The treatment of such
amounts under any other plan of the Company shall be determined under the
provisions of such plan.

 

9

Revised July 2014

--------------------------------------------------------------------------------


 

APPENDIX A

 

ARTICLE A-1

APPLICATION; PAYMENT OF PLAN BENEFIT AFTER 2006

 

A-1.1          Application of this Article . Notwithstanding anything in the
Plan to the contrary, the rules applicable to payment of Plan Benefits for
Participants who, as of 31 December 2006, have not commenced payment are set
forth in this Appendix A.

 

A-1.2          Retirement During Calendar Year 2007 or Later. If a Participant
Retires after 31 December 2006, his Vested Plan Benefit shall be distributed in
a Lump Sum with a Payment Date that is the 15th day of the month following the
date that is (a) six months and one day following (b) the date of his Retirement
plus one day for every day of Vacation. For Participants other than Cash Balance
Participants, such Lump Sum shall be calculated using lump sum equivalency
factors for a lump sum which is actuarially equivalent to an immediate Single
Life Annuity payable on the date determined in accordance with clauses (a) and
(b) of this Section A-1.2 and shall be based on the Participant’s age on the
date the Participant Retires plus one day for every day of Vacation. For Cash
Balance Participants, such Lump Sum shall equal the Participant’s Vested Plan
Benefit.

 

A-1.3          Termination During Calendar Year 2005 or Later. If a Participant
incurs a Termination during calendar year 2005 or thereafter, his Vested Plan
Benefit shall be distributed in the form of a Lump Sum with a Payment Date that
is the later of (a) 31 January 2007 and (b) the 15th day of the month following
the date that is six months and one day after the date on which the Participant
incurred a Termination. For Participants other than Cash Balance Participants,
such Lump Sum shall be calculated using lump sum equivalency factors for a lump
sum which is actuarially equivalent to a deferred Single Life Annuity payable on
the earliest date the Participant would be eligible to receive unreduced
benefits under the Salaried Pension Plan and based on the Participant’s age on
the Payment Date. For Cash Balance Participants, such Lump Sum shall equal the
Participant’s Vested Plan Benefit.

 

A-1.4          Termination Prior to 1 January 2005. If a Participant incurred a
Termination prior to 1 January 2005, but as of 31 December 2006 had not yet
commenced payment of his Vested Plan Benefit, such Vested Plan Benefit shall be
paid in a Lump Sum on or before 30 November 2007. The amount of the
Participant’s Plan Benefit shall be determined in accordance with Sections 3.2
and 3.3.

 

A-1.5          One-Time Lump Sum. Effective 1 January 2008, Participants shall
receive an amount equal to the interest that would be credited on their Account
for the period beginning on the date of Separation from Service and ending on
the sixth- month anniversary thereof, determined by using an interest rate equal
to the average yield in September of the preceding Plan Year on 30-year Treasury
Constant Maturities (as published in October by the Internal Revenue Service).

 

10

Revised July 2014

--------------------------------------------------------------------------------


 

This one-time lump sum payment shall be paid at the same time as the first
distribution of the Participant’s Vested Plan Benefit under the Plan.

 

Participants who Separated from Service after 31 December 2004 and before 1
January 2008 shall also receive a one-time lump sum cash payment equal to the
amount that such Participants would have been paid had the preceding paragraph
been effective on the date of their Separation from Service, provided that the
average yield in September 2007 on 30-year Treasury Constant Maturities (as
published in October 2007 by the Internal Revenue Service) shall be used in
determining the amount of such one-time lump sum payment. This one-time lump sum
payment shall be paid on or before 29 February 2008, but in no event earlier
than the date that is six months and one day after the date of the Participant’s
Separation from Service.

 

11

Revised July 2014

--------------------------------------------------------------------------------


 

ARTICLE A-2

DEATH AND DISABILITY BENEFITS

 

A-2.1          Application of Article A-2.

 

(a)                             Death. This Article A-2 addresses the survivor
benefit or death benefit (in each case, if any) under this Plan with respect to
a Participant who incurs a Separation from Service due to his death on or after
1 January 2007.

 

(b)          Disability. This Article A-2 addresses the Payment Date and the
Plan Benefit of a Participant who incurs a Separation from Service due to his
Disability on or after 1 January 2007.

 

A-2.2          No Additional Rights Because of Death. No Vesting Solely as a
Result of Death. No survivor or death benefit shall be payable to any person
under this Article A-2 in respect of a Participant unless the Participant had a
Vested Plan Benefit on the date of death.

 

A-2.3          Rules Based on Timing of Death.

 

(a)                             Survivor or Death Benefits to Unmarried
Participants. If a Participant is not married to a surviving spouse or has not
been married to a surviving spouse for at least one year immediately prior to
the date of death:

 

(1)                             as of the date of his Separation from Service
and (i) he is an active employee (i.e., has not incurred a Separation from
Service) of the Company as of the date immediately preceding his Separation from
Service and (ii) such Separation from Service is by reason of the Participant’s
death, no survivor benefit or death benefit with respect to such Participant’s
Vested Plan Benefit, if any, shall be payable to any person and such Plan
Benefit shall be forfeited as of the date of death; or

 

(2)                             as of the date of his death and his Separation
from Service occurs prior to the date of death, the survivor benefit or death
benefit with respect to such Participant’s Vested Plan Benefit, if any, shall be
payable to such Participant’s estate in accordance with the time and form of
payment set forth in Section A-1.2 or A-1.3, as applicable.

 

(b)                             Separation From Service Due to Death.

 

(1)                             If an active Participant (i.e., a Participant
who has not incurred a Separation from Service) who is Retirement Eligible
incurs a Separation from Service due to his death and, as of the date of death,
has been married to a Spouse for at least one year immediately prior to the date
of death, the surviving spouse shall be paid a single lump sum. For
Participant’s other than Cash Balance

 

12

Revised July 2014

--------------------------------------------------------------------------------


 

Participants, such lump sum shall be equal to 55% of the Lump Sum payable to the
Participant had the Participant Retired on the date of his death and shall be
calculated using lump sum equivalency factors for a Single Life Annuity payable
immediately based on the Participant’s age at the date of death. For Cash
Balance Participants, such lump sum shall equal [55% of] the Participant’s
Vested Plan Benefit calculated as of the date of the Participant’s death.
Notwithstanding anything in Section A-1.1, A-1.2 or A-1.3 to the contrary
regarding the time or form of payment, such lump sum distribution to the
surviving spouse shall be made on the 15th day of the month following the month
in which the Participant dies. Effective for Participant dates of death on or
after 01 July 2010, such lump sum distribution to the surviving spouse shall be
made on the 15th day of January of the year following the Participant’s death.

 

(2)                             If an active Participant who is not Retirement
Eligible incurs a Separation from Service by reason of his death and, as of the
date of death, has been married to a Spouse for at least one year immediately
prior to the date of death, the surviving spouse shall be paid a single lump
sum. For Participants other than Cash Balance Participant’s, such Lump Sum shall
be equal to 55% of the Lump Sum payable to the Participant had the Participant
lived until the earliest date on which he would be eligible for an unreduced
benefit under the Salaried Pension Plan and then Retired and shall be calculated
using the lump sum equivalency factors for a Lump Sum which is actuarially
equivalent to a deferred Single Life Annuity payable on the earliest unreduced
benefits date under the Salaried Pension Plan had the Participant lived to
Retire and based on the Participant’s age at the date of death. For Cash Balance
Participants, such Lump Sum shall equal [55% of] the Participant’s Vested Plan
Benefit calculated as of the date of the Participant’s death. The Lump Sum
payable pursuant to this Section A-2.3(b)(2) shall be paid on the 15th day of
the month following the month in which the Participant dies, notwithstanding
anything to the contrary in Section A-1.1, A-1.2 or A-1.3 regarding the time or
form of payment. Effective for Participant dates of death on or after 01
July 2010, such lump sum distribution to the surviving spouse shall be made on
the 15th day of January of the year following the Participant’s death.

 

(c)                              One-Time Lump Sum. Effective 1 July 2010, the
surviving spouses of Participants shall receive an amount equal to the interest
that would be credited on their Account for the period beginning on the date of
Separation from Service and ending on the 15th of January in the year following
the Participant’s death, determined by using an interest rate equal to the
average yield in September of the preceding Plan Year on 30-

 

13

Revised July 2014

--------------------------------------------------------------------------------


 

year Treasury Constant Maturities (as published in October by the Internal
Revenue Service). This one-time lump sum payment shall be paid at the same time
as the first distribution of the Participant’s Vested Plan Benefit under the
Plan.

 

(d)                             Death After Separation from Service and Prior to
Payment of Lump Sum. If a Participant dies after his Separation from Service but
prior to the receipt of the Lump Sum distribution, such Lump Sum shall be
determined and paid in accordance with Section A-1.2 or A-1.3, as applicable.

 

A-2.4          Separation from Service Due to Disability.

 

(a)                             Separation from Service on or After 1
January 2007. A Participant who incurs a Separation from Service due to a
Disability on or after 1 January 2007 shall receive a distribution of his Plan
Benefit in a Lump Sum paid in accordance with Section A-1.2 or A-1.3. For
Participants other than Cash Balance Participants, the Participant’s immediate
Single Life Annuity, which is then converted into a Lump Sum in accordance with
Section 3.3, shall be determined in accordance with Section 3.2 as though the
Participant (i) had remained employed with the Company until the first day of
the calendar month following his or her 65th birthday, (ii) received pay,
determined as of the end of the elimination period under the John Deere Long
Term Disability Plan for Salaried Employees, until the date in (i) above, and
(iii) then incurred a Separation from Service with the Company. For Cash Balance
Participants, such Lump Sum shall equal the Participant’s Vested Plan Benefit
calculated as of the date of his Separation from Service due to a Disability.

 

(b)                             Separation From Service Prior to 1 January 2005.
If a Participant incurred a Separation from Service due to Disability prior to 1
January 2005, is entitled to a Plan Benefit based in part on credit for service
with the Company after 31 December 2004 and, as of 1 January 2005, has not
commenced payment of his Plan Benefit, such Plan Benefit shall be paid in a Lump
Sum in accordance with Section A-1.2 or A-1.3; provided, however, that if the
date specified for payment under Section A-1.2 or A- 1.3 is prior to 30
November 2007, such Lump Sum shall be paid on or before 30 November 2007. The
amount of the Participant’s Plan Benefit shall be determined in accordance with
Section 3.2 and Section A-2.4(a).

 

(c)                              The provisions of this Section A-2.4 shall be
superseded by Section A-2.3 in the event that a Participant’s death occurs prior
to payment of his entire Plan Benefit.

 

A-2.5          Return to Work Following Disability. If a Participant who has
commenced payment of his Plan Benefit returns to work with the Company following
his Separation from Service due to Disability and is eligible to become a
Participant upon such return to work, such Participant shall begin accruing a
new Plan

 

14

--------------------------------------------------------------------------------


 

Benefit. The determination of such Participant’s new Plan Benefit shall include
the period beginning on the date of such Participant’s initial Separation from
Service and ending on his subsequent Separation from Service following his
return to work. Upon such Participant’s subsequent Separation from Service, the
Participant’s new Plan Benefit shall equal his or her (i) Aggregate Plan
Benefit, less (ii) the Lump Sum value of the Plan Benefit which the Participant
previously received with interest credited from the date of receipt through the
date of subsequent payment using the interest rate described in Section 3.3, and
shall be paid to the Participant in a Lump Sum in accordance with Section A-1.2
or A- 1.3, as applicable, based on the date of such subsequent Separation from
Service. For purposes of this Section A-2.5, the Participant’s Aggregate Plan
Benefit means the Plan Benefit the Participant would be entitled to receive had
he or she remained continuously employed with the Company from his initial date
of hire through the date of the Participant’s subsequent Separation from
Service, recalculated pursuant to Section 3.2 based on all service with the
Company and all compensation paid by the Company, solely to the extent that such
service and compensation are considered under the Salaried Pension Plan.
Notwithstanding the foregoing, a Cash Balance Participant who has received
payment of his Plan Benefit pursuant to Section A-2.4(a) and who returns to work
with the Company following his Separation from Service due to Disability and is
eligible to become a Participant upon such return to work shall begin accruing a
new Plan Benefit based on a Nonqualified Cash Balance Account established for
such Participant from the date of his return to work and having an Initial
Account Balance of zero.

 

15

Revised July 2014

--------------------------------------------------------------------------------


 

APPENDIX B

 

ARTICLE B-1

MISCELLANEOUS PROVISIONS

 

B-1.1          Application of this Article. For purposes of clarification, the
provisions in this Appendix B supplement the provisions in Appendix A, and are
effective 1 January 2007 unless otherwise provided.

 

B-1.2          Impact of Vacation. If a Participant’s Retirement occurs
immediately prior to or during such Participant’s Vacation, then, solely for
purposes of determining the amount of the Plan Benefit for a Participant, such
Participant’s Separation from Service shall be determined in accordance with the
Prior Plan and the Participant shall be eligible to accrue benefits in
accordance with the Plan until such Separation from Service; provided, however,
that solely for purposes of this Section B-1.2, Vacation shall exclude any day
of vacation not used by the Participant to extend his service under the Salaried
Pension Plan. Determinations under this Plan which provide for one day to be
added for each day of Vacation shall be made using the same rules and principles
applied to count days of Vacation used by active employees. (For example,
weekends, holidays and scheduled shutdowns are not counted as Vacation days.)

 

B-1.3          Impact of Leave of Absence and Special Paid Leave of Absence.

 

(a)                             Leave of Absence. If a Participant who has
commenced payment of his Plan Benefit returns to work with the Company following
his Separation from Service due to an approved Leave of Absence and is eligible
to become a Participant upon such return to work, such Participant shall begin
accruing a new Plan Benefit.

 

If such return to work occurs prior to November 1, 2014, then upon such
Participant’s subsequent Separation from Service, the Participant’s new Plan
Benefit shall equal his or her (i) Aggregate Plan Benefit, less (ii) the Plan
Benefit which the Participant previously received with interest credited
annually using the interest rate described in Section 3.3, and shall be paid to
the Participant in a Lump Sum in accordance with Section A-1.2 or A-1.3, as
applicable, based on the date of such subsequent Separation from Service. For
purposes of this Section B-1.3, the Participant’s Aggregate Plan Benefit means
the Participant’s Plan Benefit determined as though the Participant had never
commenced payment of his Plan Benefit upon the original Separation from Service,
recalculated pursuant to Section 3.2 based on all service with the Company and
all compensation paid by the Company, solely to the extent that such service and
compensation are considered under the Salaried Pension Plan.

 

If such return to Work occurs on or after November 1, 2014, the Participant
shall be a Cash Balance Participant with respect to service

 

16

Revised July 2014

--------------------------------------------------------------------------------


 

subsequent to his return to work, and the Participant’s Plan Benefit with
respect to such service shall be determined and paid pursuant to Appendix A.

 

(b)                             Special Paid Leave of Absence. Solely for
purposes of determining the amount of such Participant’s Vested Plan Benefit, a
Participant who incurs a Separation from Service by reason of a Special Paid
Leave of Absence shall receive a distribution of his Plan Benefit in a Lump Sum
paid in accordance with Section A-1.3. For Participant’s other than Cash Balance
Participant’s the Participant’s immediate Single Life Annuity, which is then
converted into a Lump Sum in accordance with Section 3.3, shall be determined in
accordance with Section 3.2 as though the Participant (i) had remained employed
with the Company until the expiration of such Participant’s Special Paid Leave
of Absence, (ii) received pay, determined as of the date of the Participant’s
commencement of the Special Paid Leave of Absence, until the date in (i) above,
and (iii) then incurred a Separation from Service with the Company. For Cash
Balance Participants, the Participant’s Plan Benefit shall be calculated taking
into account Notional Pay Credits and Notional Interest Credits as though the
Participant’s Separation from Service occurred at the expiration of the Special
Paid Leave of Absence and the Participant had received pay, determined as of the
date of the Participant’s commencement of the Special Paid Leave of Absence,
until the expiration of the same.

 

B-1.4          No Acceleration or Delay. The Administrator shall not accelerate
or delay payment under the Plan except to the extent that such acceleration or
delay shall not cause any person to incur additional taxes, interest or
penalties under Section 409A (“Section 409A Compliance”)

 

B-1.5          Interpretation Consistent with Section 409A Compliance. To the
extent interpretation of the Plan is required, such interpretation shall be
consistent with Section 409A Compliance.

 

17

Revised July 2014

--------------------------------------------------------------------------------


 

ARTICLE B-2

AMENDMENT AND TERMINATION

 

B-2.1          Amendment and Termination. Notwithstanding any provision in this
Plan to the contrary, the Board of Directors, the Committee, or the Deere &
Company Management Compensation Committee shall have the unilateral right to
amend, modify or terminate the Plan at any time. The Vice President of Human
Resources of the Company shall have the unilateral right to amend or modify the
Plan to the extent the Vice President of Human Resources of the Company deems
such action to be necessary or advisable to avoid the imposition on any person
of adverse or unintended tax consequences under Section 409A. Any determinations
made by the Board of Directors, the Committee, the Management Compensation
Committee, or the Vice President of Human Resources of the Company under this
Section B-2.1 shall be final, conclusive and binding on all persons.

 

B-2.2          Plan Benefit in the Event of Termination. With respect to a
Participant’s Plan Benefit, if the Plan is terminated, Plan Benefits shall be
paid in accordance with Appendix A, unless the Board of Directors or the
Committee, in its discretion and in full and complete settlement of the
Company’s obligations under this Plan, causes the Company to distribute the full
amount of a Participant’s then accrued and Vested Plan Benefit to the
Participant in a Lump Sum; provided, that such distribution may be effected in a
manner that will result in Section 409A Compliance.

 

18

Revised July 2014

--------------------------------------------------------------------------------


 

ARTICLE B-3

DEFINITIONS

 

B-3.1          Section References. All references to sections are, unless
otherwise indicated, references to sections of the Plan, including the
appendices.

 

B-3.2          Terms Defined. Except as otherwise provided, whenever used in
Appendix A, the following terms shall have the meanings set forth below:

 

“Annuity” means a Single Life Annuity or a Joint and Survivor Annuity.

 

“Committee” means the Company’s Pension Plan Oversight Committee.

 

“Compensation” means the total of all straight-time salary payments, as
determined and documented by the Administrator on a consistent basis for all
employees before the effect of any salary deferral or reduction resulting from
an election by the Employee under any Company sponsored plan or program
including participation in the Alternative Work Program, except distributions
from the Deere & Company Voluntary Deferred Compensation Plan but excluding any
matching and/or growth factor Company contributions and/or flexible credits
provided by the Company under such plan or program. Notwithstanding the above,
straight time salary payments for employees participating in the Alternative
Work Program shall mean the full time base monthly salary equivalent in effect
during the period of the Alternative Work Agreement. In the case of an employee
compensated on the basis of straight-time base salary plus commissions,
Compensation shall include such straight-time base salary and commissions
received. Compensation shall also include compensation for work performed
including but not limited to short term performance bonuses, overtime premium
pay, commissions and CIPP payments, as determined and documented by the
Administrator on a consistent basis for all employees. Compensation shall not
include long-term disability payments. Compensation shall be determined before
recognizing the effect of salary deferrals under any 401(k) or similar qualified
retirement plan maintained by the Company. Payments will not be considered
Compensation if made under any Company sponsored (i) stock option plan or
long-term incentive program or (ii) incentive plan or program that bases
payments on Company performance over a period exceeding one year.

 

“Disability” shall have the same meaning as under the Salaried Pension Plan or
the John Deere Long-Term Disability Plan for Salaried Employees.

 

“Initial Account Balance” shall equal zero. When a Participant receives lump sum
payment of his Plan Benefit, the Participant’s Initial Account Balance shall be
reset to zero.

 

19

Revised July 2014

--------------------------------------------------------------------------------


 

“Joint and Survivor Annuity” shall have the meaning set forth in the Salaried
Pension Plan.

 

“Lump Sum” means the actuarial equivalent of a Participant’s Plan Benefit, or in
the case of a Cash Balance Participant means the balance of the Participant’s
Nonqualified Cash Balance Account, in either case payable in a single cash lump
sum on the Payment Date.

 

“Nonqualified Cash Balance Account” means the notional account deemed to be
established for a Participant equal the sum of the Participant’s:

 

a.           Initial Account Balance;

 

b.           Notional Pay Credits; and

 

c.            Notional Interest Credits;

 

provided, however, that the Nonqualified Cash Balance Account for a Participant
whose Separation from Service for any reason (including Retirement, Termination,
death or Disability) occurs before the Participant’s 67th birthday shall be
equal to the amount so calculated reduced by one-third of one percent for each
whole or partial month by which the date of the Participant’s Separation from
Service precedes the Participant’s 67th birthday (but in no event shall such
reduction result in a Nonqualified Cash Balance Account less than zero).

 

“Notional Pay Credits” means the amounts credited to a Participant’s Notional
Cash Balance Account as of the last day of each Plan Year equal to 4 percent of
the amount by which the Participant’s Compensation for the Plan Year exceeds the
Section 401(a)(17) Limit applicable for such Plan Year. For the Plan Year in
which a Participant’s Separation from Service occurs or in which the Participant
otherwise becomes ineligible for participation in the Plan, Notional Pay Credits
shall equal 4 percent of the amount by which the Participant’s Compensation
until the date of the Participant’s Separation from Service or on which the
Participant otherwise becomes ineligible for participation in the Plan exceeds
the Section 401(a)(17) Limit applicable to the year in which such Separation
from Service or ineligibility occurs, and such Pay Credits shall be credited as
of the date immediately prior to that date. For the avoidance of doubt, it is
noted that: (i) if a Participant who was covered exclusively by a defined
contribution plan transfers to a unit of the Company where, following such
transfer, the Participant is eligible to participate in the Salaried Pension
Plan, the Participant will not receive Notional Pay Credits on Compensation for
the time the Participant was employed by the unit of the Company that
exclusively has the defined contribution plan but will receive Notional Pay
Credits with respect to Compensation for service subsequent to such transfer
date to the extent provided in the first sentence of this paragraph; and (ii) if
a Participant transfers to a unit of the Company that exclusively has a defined
contribution plan, the Participant will not receive Notional Pay Credits on
Compensation for the time the Participant is employed by the unit of the Company
that exclusively has the

 

20

Revised July 2014

--------------------------------------------------------------------------------


 

defined contribution plan; however, a Participant who transfers pursuant to this
clause (ii) and subsequently transfers to a unit of the Company where he is
again eligible for the Salaried Pension Plan will receive Notional Pay Credits
with respect to Compensation for service subsequent to such transfer date to the
extent provided in the first sentence of this paragraph.

 

“Notional Interest Credit Rate” means the lesser of (i) 9 percent or (ii) the
average of the annual yield on non-inflation-adjusted 30-year Treasury constant
maturities, as published daily in the Federal Reserve Bulletin, for the months
of June, July, August, and September during the Plan Year preceding the Plan
Year to which the Notional Interest Credit Rate applies. In no event may the
Notional Interest Credit Rate be less than zero.

 

“Notional Interest Credits” means the amounts credited to a Participant’s
Nonqualified Cash Balance Account as of the last day of each Plan Year
determined by applying the Notional Interest Credit Rate to the value of the
Participant’s Cash Balance Account as of the first day of the Plan Year. For the
Plan Year in which a Participant’s Cash Balance Benefit is paid, Notional
Interest Credits shall be determined by applying the Notional Interest Credit
Rate, multiplied by a fraction, to the value of the Participant’s Nonqualified
Cash Balance Account as of the first day of the Plan Year, where the denominator
of the fraction is the number of days in the Plan Year and the numerator of the
fraction is the number of days in the Plan Year prior to the Payment Date, and
Notional Interest Credits for that Plan Year shall be credited immediately prior
to the Payment Date.

 

“Payment Date” means the date the Participant receives his Plan Benefit, in all
cases in accordance with the applicable provisions of the Plan.

 

“Plan Benefit” means, as of a given date, the total benefit payable under the
Plan to a Participant, expressed as a Single Life Annuity in accordance with the
rules of Section 3.2, commencing on the Participant’s Normal Retirement Date or
Postponed Retirement Date, as applicable, that a Participant has accrued under
the Plan; provided, however, that for a Cash Balance Participant, “Plan Benefit”
means, with respect to service subsequent to the Participant’s hire, rehire, or
transfer date, the balance of the Participant’s Nonqualified Cash Balance
Account.

 

“Prior Plan” means the terms of the Plan in effect immediately prior to 1
January 2005, as set forth in the Company’s written documents, rules, practices
and procedures applicable to this Plan.

 

“Retirement” or “Retire” means a Separation from Service by a Participant who is
then Retirement Eligible.

 

21

Revised July 2014

--------------------------------------------------------------------------------


 

“Retirement Eligible” means eligible for a normal retirement benefit or an early
retirement benefit within the meaning of the terms of the Salaried Pension Plan
in effect as of 1 January 2007.

 

“Section 401(a)(17) Limit” means the maximum amount of compensation which under
Section 401(a)(17) of the Code may be taken into account in determining benefits
under a qualified defined benefit plan.

 

“Section 409A” means Section 409A of the Code and the applicable rulings and
regulations promulgated thereunder.

 

“Section 409A Compliance” has the meaning set forth in Section B-1.4.

 

“Separation from Service” means, with respect to a Participant, a separation
from service within the meaning of the default rules of Section 409A; provided
that:

 

(1)          for purposes of determining which entities are treated as a single
“service recipient” with the Company, the phrase “at least 20 percent” shall be
substituted for the phrase “at least 80 percent” each place it appears in
Sections 1563(a)(1), (2) and (3) of the Code and Section 1.414(c)-2 of the
Treasury Regulations, as permitted under Section 1.409A-1(h)(3) of the Treasury
Regulations; and

 

(2)                             a Participant absent from work due to Disability
shall incur a Separation from Service 29 months after the date on which the
Participant was first Disabled.

 

“Single Life Annuity” means a Participant’s Plan Benefit payable in monthly
installments over the life of the Participant, commencing as of the Payment Date
and ending with the payment due for the month in which the Participant dies,
with no further payments on his behalf after his death.

 

“Special Paid Leave of Absence” has the meaning set forth in the Deere & Company
Policy for Special Paid Leave of Absence for Salaried Employees.

 

“Termination” means a Separation from Service by a Participant who is not
Retirement Eligible.

 

“Vacation” means one or more days, as the case may be, of such vacation to which
the Participant is entitled pursuant to the policies and practices of the
Company then in effect and (i) as of the date of the Participant’s Separation
from Service, deferred from a prior anniversary year and unused as of such
Separation from Service, (ii) earned in the current anniversary year and unused
as of such Separation from Service and (iii) if a Participant’s Vacation
described in clause (i) or (ii) of this definition is used in the anniversary
year following the

 

22

Revised July 2014

--------------------------------------------------------------------------------


 

anniversary year in which such Separation from Service occurs, earned in such
following anniversary year, whether or not used by the Participant.

 

“Vested Plan Benefit” means the portion of the Participant’s Plan Benefit that
has vested in accordance with Article 3.

 

23

Revised July 2014

--------------------------------------------------------------------------------